November 17, 2009 United States Securities and Exchange Commission 100 F Street N.E. Washington, DC20549-5546 Re: Golar LNG Limited Form 20-F for the year ended December 31, 2008 File No. 000-50113 Dear Sir/Madam: We represent Golar LNG Limited (the "Company").By letter dated November 5, 2009, the Staff of the Securities and Exchange Commission (the "Staff") presented comments to the Company's Annual Report on Form 20-F for the year ended December 31, 2008, and to the Company's Form 6-K including Second Quarter Results dated August 31, 2009. Set forth below are the Company's responses to the Staff's comments.To assist the Staff, the comments are repeated here, and the responses are presented after each of the comments. Form 20-F for year ended December 31, 2008 Item 3. Key Information A.
